Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Brody on 4/26/2022.

The application has been amended as follows: 
In claim 1, line 4, before ‘slot’, please insert – the --;
In claim 1, line 11, after ‘beam’, please insert --, wherein each top surface portion of the beam intended to support the underside surface of the tile terminates at a side wall, each side wall extending from each portion of the top surface in a direction opposite from a direction of extension of the pair of upright members --;
In claim 10, line 3, before ‘bracket’, please delete [the] and insert – a --;
In claim 18, line 11, after ‘beam’, please insert --, wherein each top surface portion of the beam intended to support the underside surface of the tile terminates at a side wall, each side wall extending from each portion of the top surface in a direction opposite from a direction of extension of the pair of upright members --;
Please cancel claim 19;
In claim 20, line 4, after ‘slot’, please insert – extending along the bottom surface of the beam and --.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates or makes obvious a modular platform system comprising a plurality of tiles, each tile having a slot positioned along a peripheral edge of the tile and along an underside of the tile, the tile also having an underside surfaced aligned with the slot, the slot formed by a member extending downwardly from an upper portion of the tile, a plurality of beams, each beam having a pair of upright members extending from a top surface of the beam, the pair of members spaced apart to create a channel, the channel configured to receive the member of the tile, the top surface of the beam having a portion extending outwardly from each upright member, the portion engaging the underside surface of a tile for support thereof, each beam further comprising a slot extending along a bottom surface of the beam, wherein each top surface portion of the beam intended to support the underside surface of the tile terminates at a side wall, each side wall extending from each portion of the top surface in a direction opposite from a direction of extension of the pair of upright members, in addition to the rest of the limitations present in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/             Primary Examiner, Art Unit 3633